Case 2:20-cv-02038-TLB Document 147          Filed 05/24/21 Page 1 of 17 PageID #: 1572




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION

LISA CRAIN; CATHEE CRAIN;
MARILLYN CRAIN BRODY; and
KRISTAN SNELL                                                                PLAINTIFFS

V.                              CASE NO. 2:20-CV-2038

SHIRLEY CRAIN; BRIAN POPE;
and RAY FULMER,
as Representative of the Estate
of H.C. “Dude” Crain, Jr., Deceased                                        DEFENDANTS

                        MEMORANDUM OPINION AND ORDER

      Before the Court are a Motion for Summary Judgment (Doc. 89) filed by Separate

Defendant Shirley Crain (“Shirley”) and a Motion for Partial Summary Judgment filed by

Plaintiffs Cathee Crain, Lisa Crain, Marillyn Crain Brody, and Kristan Snell (Doc. 101). 1
                                                                                         0F




For the following reasons, Shirley’s Motion is DENIED, and the Plaintiffs’ Motion is

GRANTED.

                                   I. BACKGROUND

      The issues in this case stem from a property settlement agreement (the “PSA”)

executed by the Plaintiffs’ parents, H.C. “Dude” Crain and Marillyn Crain. (Doc. 38-2).



1 The other documents considered by the Court include: Shirley’s Memorandum in
Support (Doc. 90); Shirley’s Statement of Undisputed Material Facts (Doc. 91); Shirley’s
Supplemental Brief (Doc. 95); Shirley’s Supplemental Statement of Facts (Doc. 96);
Plaintiffs’ Combined Brief in Support of their Motion and in Opposition to Shirley’s Motion
(Doc. 102); Plaintiffs’ Response to Shirley’s Statement of Facts (Doc. 103); Shirley’s
Reply (Doc. 115); Separate Defendant Brian Pope’s Response in Opposition to Plaintiffs’
Motion (Doc. 118); Mr. Pope’s Response to Plaintiffs’ Counterstatement of Facts (Doc.
119); Shirley’s Response in Opposition to Plaintiffs’ Motion (Doc. 121); Shirley’s Brief in
Opposition to Plaintiffs’ Motion (Doc. 122); Shirley’s Response to Plaintiffs’
Counterstatement of Facts (Doc. 124); Plaintiffs’ Reply (Doc. 132); and Shirley’s
Supplement (Doc. 140). The Court also held a hearing on the motions on May 5, 2021,
and entertained oral argument from counsel at that time.
                                            1
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 2 of 17 PageID #: 1573




Dude and Marillyn were married on May 1, 1954, and they separated in 1976. The

Plaintiffs are the only children of the marriage. Dude filed for divorce from Marillyn on

September 20, 1988, and on June 22, 1989, they executed the PSA. Dude married

Shirley a few months later, on November 1, 1989.

         According to the unambiguous language of the PSA, 2 Dude and Marillyn entered
                                                               1F




into the agreement to “fully and finally settle, resolve and terminate any and all claims,

demands and rights of whatever kind or nature between” them. Id. at p. 7, ¶ 9. They

were represented by separate counsel and gave informed consent to all terms contained

in the PSA. Id. at p. 8, ¶ 10. Paragraph 1 explains the couple’s agreement as to the

division of real and personal marital property. Marillyn agreed to receive a house in Fort

Smith, Arkansas (subject to any indebtedness), all household furnishings and appliances

located in that house, all bank accounts in her name, all separate property she inherited

from her mother, a one-time cash payment of $250,000, and an annuity in the amount of

$1.5 million, payable to her in monthly installments over fifteen years. All other real,

personal, and mixed marital property became Dude’s. Id. at p. 5, ¶ 1. 3 2F




         As part of the couple’s agreement concerning the division of their marital property,

they also considered how their children would be impacted financially by their divorce. To



2   The parties agree that the PSA is unambiguous, and the Court concurs.
3 To put in perspective the comparative value of the marital property that Dude and
Marillyn received through the PSA, it is undisputed that the couple owned a lucrative
business called Crain Industries during their marriage. Marillyn received zero interest in
Crain Industries through the PSA, though that business was reportedly earning annual
revenues of $154 million in 1990, the year after the PSA was signed. (Doc. 124, p. 6).
According to the Plaintiffs’ affidavits, Dude sold Crain Industries for approximately $130
million in 1995. (Doc. 104-5 to 104-8). Defendants dispute the alleged sales price. (Doc.
125, p. 7).


                                              2
Case 2:20-cv-02038-TLB Document 147               Filed 05/24/21 Page 3 of 17 PageID #: 1574




that end, Dude and Marillyn made mutual promises to engage in estate planning to

“maintain” a will leaving at least half of their respective estates to their daughters. PSA

Paragraph 3, which the Court will refer to as the “will provision,” states:

          In further consideration of the covenants and agreements contained herein,
          husband and wife agree to maintain in full force and affect [sic] a valid Last
          Will and Testament whereby each will leave at least one-half of their estate
          to the four daughters of this marriage, Lisa . . .; Cathee . . .; Marillyn . . .;
          and Kristan . . ., per stirpes.”

Id. at p. 6.    The Chancery Court of Logan County, Arkansas, stated in a written order

dated June 22, 1989, that it had “examined the Property Settlement Agreement between

the parties” and found “that said agreement is contractual and nonmodifiable.” Id. at p.

2, ¶ 5.

          Marillyn died in 2006. The Plaintiffs were the only heirs of her estate, which was

valued at the time of her death at approximately $1.5 million. In accordance with her will

(Doc. 91-4), all the assets Marillyn owned, with the exception of some designated

personal items, were divided equally among her four daughters, per stirpes. Id. at § 4.2.

Each daughter’s share was divided between two trusts: one containing assets not subject

to estate tax (i.e., assets valued up to the amount of the lifetime gift and estate tax

exemption), and the other containing assets subject to taxation. Each daughter was

named the sole, direct beneficiary and sole trustee of her two trusts. The will also

empowered each daughter to immediately distribute to herself “so much of the income

and principal of the property [in her trusts] required to provide for [her] maintenance,

health, education and support in reasonable comfort.” Id. at § 5.4.

          Dude, on the other hand, wrote a will in 1993 that left nothing to his daughters and

everything to his second wife, Shirley. See Doc. 104-1. Nearly two decades later, he



                                                 3
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 4 of 17 PageID #: 1575




engaged an attorney to draw up a new will. This document, which was signed on April

30, 2012, (Doc. 38-3, pp. 5–28), purported to leave all of Dude’s ownership interest in his

household furnishings, automobiles, and personal effects to Shirley and divided his

residual estate among two trusts: the Bypass Trust and the Marital Deduction Trust. 4        3F




The Bypass Trust was to include only those assets that could pass free of estate taxes

(i.e., an amount equal to Dude’s gift and estate tax exemption) “after taking into account

all other lifetime and testamentary dispositions by [Dude] and the actions of [his] executor

in making certain tax elections.” Id. at § 2.2.A(a). The direct beneficiaries of the Bypass

Trust were the four Plaintiffs and Separate Defendant Brian Pope, Shirley’s son from a

previous marriage. Under the 2012 will, they were each entitled to receive an equal share

of the assets in the Bypass Trust, id. at § 2.4, and Shirley was to serve as the trustee. Id.

at § 1.3. The rest of Dude’s estate was to fund the Marital Deduction Trust. Dude

specified that this trust would be “for the exclusive benefit of [his] wife,” Shirley. Id. at

§ 2.3.B. Shirley was to be the direct beneficiary and the sole trustee of the Marital

Deduction Trust. Once that trust was funded, she would have the discretion to pay herself

“annually or more frequently all of the net income,” id. at § 2.3.C, and “so much or all of

the principal . . . as [she] may direct from time to time.” Id. at § 2.3.D. Only upon Shirley’s

death would the Marital Deduction Trust terminate, with any remaining balance divided

equally among the Plaintiffs and Mr. Pope as remainder beneficiaries. Id. at § 2.3.E.




4  To be clear, the property mentioned in the will was only a fraction of Dude’s assets. The
vast majority of the assets he enjoyed and controlled during the last two decades of his
life were jointly owned with Shirley, either in tenancies by the entirety or in joint tenancies
with right of survivorship.
                                              4
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 5 of 17 PageID #: 1576




Dude’s 2012 will did not obligate Shirley to leave the Plaintiffs anything by and through

the Marital Deduction Trust.

       On May 21, 2012, approximately a month after Dude signed the 2012 will, he

executed a codicil to that will. See Doc. 38-3, pp. 29–32. The codicil’s only function was

to further limit the Plaintiffs’ (and Mr. Pope’s) ability to inherit under the will. Before the

codicil was executed, the will had specified that the Plaintiffs and Mr. Pope would inherit

under both trusts per stirpes, but the codicil modified §§ 2.3E and 2.4 of the will to

eliminate per stirpes inheritance. See Doc. 38-3, pp. 29–30.

       At the end of 2012, Dude and Shirley gave the Plaintiffs and Mr. Pope Christmas

gifts of $1.648 million each. (Doc. 91, p. 3). Dude and Shirley represented to the Plaintiffs

in writing that half of each gift satisfied Dude’s lifetime gift and estate tax exemption with

respect to each Plaintiff. Shirley contends that when Dude died on April 15, 2017, “all or

almost all amounts that could have gone into the Bypass Trust to the Plaintiffs and Pope”

were depleted by the December 2012 gifts. Id. During a hearing on the summary

judgment motions on May 5, 2021, Shirley’s counsel clarified that if the 2012 will were

probated, there would be no assets available to pass into the Bypass Trust by virtue of

Dude’s “pre-death bequest” to his daughters (and Mr. Pope) during Christmas of 2012.

The Plaintiffs dispute that the Christmas gifts should be credited toward the amount they

contend they are owed under the PSA.

       Shirley never initiated a probate action after Dude died. Instead, nearly three years

later, on March 19, 2020, the Plaintiffs filed a petition to open a probate proceeding in the

Circuit Court of Sebastian County, Arkansas, and that court appointed Separate

Defendant Ray Fulmer to serve as executor of Dude’s estate. Shirley initially represented



                                              5
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 6 of 17 PageID #: 1577




to the probate court that Dude’s operable will was the one he executed in 1993, but she

later corrected this error and disclosed the superseding will and codicil executed in 2012.

It appears the Plaintiffs were aware at the time they filed the probate action that Dude

had made an agreement with their mother to leave them one-half of his estate, and they

initiated the probate action in the hope of receiving their inheritance. On March 27, 2020,

they filed the instant lawsuit, asking this Court to find that Dude breached the PSA and

requesting that a constructive trust be impressed on one-half of Dude’s property that

should have passed through his will.

       Shirley believes that the 2012 will is valid and that Dude intended to leave at least

half his estate to the Plaintiffs through that instrument. First, Shirley contends that Dude

made pre-death bequests to the Plaintiffs in December of 2012 which collectively would

have funded 80% of the Bypass Trust. Second, she argues that the will entitles the

Plaintiffs to collectively inherit 80% of the assets that would fund the Marital Deduction

Trust—once Shirley dies. In her view, the money the Plaintiffs would receive through the

2012 will would equal at least one-half of Dude’s estate—if “estate” were defined as

Dude’s probate estate, i.e., the property he separately owned at the time of his death.

       The Plaintiffs respond to these arguments with two of their own. First, they assert

that Dude breached the PSA because the 2012 will does not purport to leave them at

least half of his estate—even if “estate” were limited to Dude’s probate estate. Further, if

the Court were to assume that the 2012 Christmas gifts should be credited toward the

Plaintiffs’ inheritance, they point out that those gifts, collectively, do not equate to half of




                                               6
Case 2:20-cv-02038-TLB Document 147             Filed 05/24/21 Page 7 of 17 PageID #: 1578




Dude’s probate estate. 5 The Plaintiffs also maintain that any interest they might have in
                           4F




the Marital Deduction Trust as remainder beneficiaries is illusory, as Shirley is the sole

trustee and sole direct beneficiary of that trust and is empowered to deplete as much of

the principal as she likes during her lifetime. 6
                                                5F




            Second, the Plaintiffs argue that Dude failed to engage in estate planning that

would result in them receiving at least half of his estate, in violation of the PSA. In the

Plaintiffs’ view, Dude breached the promise he made to their mother by shielding from

probate the lion’s share of the assets he enjoyed and controlled during his lifetime—which

the parties confirmed during the hearing are valued at approximately $100 million today.

He owned those assets in either tenancies by the entirety or joint tenancies with right of

survivorship with his wife, Shirley. This meant that the assets were his to control until the

moment of his death, but at death they passed outside of probate to Shirley by operation

of law. 7 The Plaintiffs believe the purpose of the will provision of the PSA will be entirely
       6F




frustrated if Dude’s estate is defined to exclude the property he owned jointly with Shirley.

They therefore ask the Court to find that Dude breached the PSA and to impress a


5 The Plaintiffs’ expert has valued the Marital Deduction Trust’s assets at approximately
$12 million. Shirley disagrees with that valuation. Her counsel was asked during the
hearing to estimate the value of the assets, and he asserted that they were worth closer
to $10 million.
6 Shirley disagrees with that characterization. At the motion hearing, her counsel
described the Plaintiffs’ likelihood of inheriting under the Marital Deduction Trust as
“speculative,” but not illusory.
7 To illustrate the point, the Plaintiffs refer to an investment account that Dude owned
jointly with Shirley during his lifetime and which is now valued at around $95 million.
When Dude was alive, the contingent beneficiaries of that account were the Plaintiffs and
Mr. Pope, in equal shares. (Doc. 104-14, p. 1). When Dude died, Shirley became the
sole owner of the account by operation of law, and she removed the Plaintiffs as
beneficiaries and left her son as the sole beneficiary. Id. at p. 3.

                                               7
Case 2:20-cv-02038-TLB Document 147          Filed 05/24/21 Page 8 of 17 PageID #: 1579




constructive trust over half the assets he owned or controlled up until the moment of his

death, regardless of how that property passed by operation of law after his death.

       Under Arkansas law, a contract to make a will is enforceable if there is “[a] writing

signed by the decedent evidencing the contract.” Ark. Code Ann. § 28-24-101(b)(1)(C).

In the case at bar, the Court has been presented with such a writing—the PSA—signed

by Dude and evidencing an agreement he made with Marillyn to make a will for the benefit

of their four daughters. As part of the equitable remedy of divorce, the Chancery Court

declared the PSA (including its will provision) to be “contractual and non-modifiable.” All

parties to the instant dispute agree that the PSA is valid, enforceable, and unambiguous

in its terms. The parties also agree that the Court is in possession of all the facts needed

to decide whether Dude breached the will provision of the PSA. To make a finding of

breach, the Court need only analyze the bequests Dude made to his daughters in his

2012 will and then determine whether those bequests satisfy the plain terms of the PSA.

       Though Shirley and Mr. Pope take the position that the 2012 will satisfies the PSA,

their argument is untenable on its face, as the discussion below will make clear. Plaintiffs

argue that if the Court finds that Dude breached the PSA, the appropriate remedy is

specific performance—and the Court agrees. Specific performance of the contract here

would involve impressing a constructive trust on Dude’s assets. But which assets? The

parties vigorously dispute this question, which goes to the nature and scope of the

constructive trust. Below, the Court will begin its analysis by considering the legal

standard that applies when deciding cross-motions for summary judgment. Next, the

Court will examine whether the bequests to the Plaintiffs in Dude’s 2012 will are sufficient

to satisfy the will provision of the PSA. After that, the Court will construe what Dude and



                                             8
Case 2:20-cv-02038-TLB Document 147          Filed 05/24/21 Page 9 of 17 PageID #: 1580




Marillyn intended by the term “estate” in the PSA’s will provision. And finally, the Court

will analyze the scope of the constructive trust that must be impressed upon Dude’s

assets.

                                 II. LEGAL STANDARD

      “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). When, as here, cross-motions for summary judgment are

filed, each motion should be reviewed in its own right, with each side “entitled to the

benefit of all inferences favorable to them which might reasonably be drawn from the

record.” Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir. 1983). The

Court must view the facts in the light most favorable to the non-moving party and give the

non-moving party the benefit of any logical inference that can be drawn from the

facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1997). The moving

party bears the burden of proving the absence of any material factual disputes. Fed. R.

Civ. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87

(1986).

          If the moving party meets this burden, then the non-moving party must “come

forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita,

475 U.S. at 587 (quoting then-Fed. R. Civ. P. 56(e)) (emphasis removed). These facts

must be “such that a reasonable jury could return a verdict for the nonmoving

party.” Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994) (quoting Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).




                                            9
Case 2:20-cv-02038-TLB Document 147              Filed 05/24/21 Page 10 of 17 PageID #: 1581




                                        III. DISCUSSION

                                   A. 2012 Will and Codicil

        Shirley contends that Dude satisfied his promise under the PSA to “leave at least

 one-half of [his] estate to the four daughters . . . per stirpes” when he executed his 2012

 will and codicil. (Doc. 38-2, p. 6, ¶ 3). The Court disagrees. The PSA explicitly requires

 that Plaintiffs inherit per stirpes, but the codicil to the will eliminates the possibility of per

 stirpes inheritance—a fact Shirley’s counsel admitted during the summary judgment

 hearing. Counsel suggested that this particular breach of the PSA’s requirements could

 be corrected by rescinding the codicil; but the Court believes doing this will not be enough

 to cure the breach. The 2012 will does not provide a mechanism by which Plaintiffs will

 inherit at least one-half of Dude’s estate, and this is true even if “estate” is defined to

 mean only the property Dude separately owned upon his death and contemplated passing

 to his heirs through probate.

        The will envisions the property that Dude separately owned at death being

 deposited into the Bypass Trust and/or the Marital Deduction Trust. The parties agree

 that if the will were to be probated today, no assets would flow to the Bypass Trust. There

 remains a live dispute about whether Plaintiffs already received part of their inheritance

 under the will when their father gifted them with cash in December of 2012; however,

 there is no dispute that this gift totaled somewhere around $3.3 million (collectively). 8      7F




 8Each Plaintiff received a gift of $1.648 million. $1.648 million x 4 = $6.592 million.
 Shirley claims that half of each gift came from her, while the other half came from Dude.
 Half of $6.592 million is $3.296 million.

                                                10
Case 2:20-cv-02038-TLB Document 147             Filed 05/24/21 Page 11 of 17 PageID #: 1582




 Shirley does not contend that the 2012 Christmas gift would have been sufficient, on its

 own, to satisfy Dude’s obligations to Plaintiffs under the PSA. 9  8F




        Focusing next on the Marital Deduction Trust, the Court finds that the Plaintiffs

 would not be direct beneficiaries, and they would not be guaranteed to inherit any amount

 as remainder beneficiaries under the trust. The sole, direct beneficiary would be Shirley,

 and she would be empowered to do what she liked with the assets of the trust during her

 lifetime. In particular, she would be free to spend “so much or all of the principal” as she

 might direct. (Doc. 38-3, § 2.3D). Since the will would not require that anything be left to

 the Plaintiffs through the Marital Deduction Trust, it is disingenuous for Shirley to suggest

 that this trust would satisfy the will provision of the PSA. 10
                                                              9F




        Because Dude failed to engage in appropriate estate planning that would have left

 at least half of his estate to the Plaintiffs, he breached the promise he made to Marillyn

 as memorialized in the PSA. The breach here is obvious; it is not a close call. The

 remedy is specific performance of the PSA’s will provision. See Janes v. Rogers, 271

 S.W.2d 930, 934 (Ark. 1954) (finding that the appropriate remedy for breach of contract

 to make a will is specific performance). In considering how best to achieve specific



 9Indeed, Shirley believes the assets that would flow to the Marital Deduction Trust would
 be valued at around $10 million, while the Plaintiffs place that value at over $12 million.
 Assuming half the value of the Marital Deduction Trust would be between $5 million and
 $6 million, the Christmas gift of $3.3 million falls short.
 10 It is equally disingenuous for Shirley to argue in her briefing that the trust mechanism
 set forth in Marillyn’s will was identical to that of Dude’s will, such that Plaintiffs should be
 estopped from complaining about the sufficiency of Dude’s will since they did not
 complain about Marillyn’s. Under Dude’s will, Plaintiffs are left with only a remainder
 interest in a trust controlled exclusively by their stepmother, whereas under Marillyn’s will,
 the Plaintiffs received a direct, beneficial, and immediate interest in all assets their mother
 owned during her lifetime. Marillyn’s will complied with the will provision of the PSA, while
 Dude’s did not.
                                                11
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 12 of 17 PageID #: 1583




 performance, the Court must next evaluate what Dude and Marillyn intended when they

 agreed to the will provision of the PSA.

                             B. Meaning of the Term “Estate”

        Shirley and Mr. Pope would have the Court impress a constructive trust on only

 Dude’s probate estate, which they define as the separate property Dude owned at the

 time of his death that will pass under the 2012 will through probate. But the Plaintiffs

 suggest that the scope of the constructive trust and the definition of “estate” in the PSA

 should be interpreted more broadly.        They believe that Dude and Marillyn made a

 straightforward agreement to leave half of the property they owned and controlled during

 their lifetimes to their daughters.

        The Arkansas Supreme Court has articulated “three well-established principles of

 contract law” that should be considered as the Court interprets the PSA:

        [T]he first rule of interpretation of a contract is to give to the language
        employed the meaning which the parties intended. Lee Wilson & Co. v.
        Fleming, 203 Ark. 417, 156 S.W.2d 893 (1941). Second, in construing any
        contract, “[w]e must consider the sense and meaning of the words used by
        the parties as they are taken and understood in their plain, ordinary
        meaning.” Farm Bureau Mut. Ins. Co. of Arkansas, Inc. v. Milburn, 269 Ark.
        384, 386, 601 S.W.2d 841, 842 (1980). Third, “[d]ifferent clauses of a
        contract must be read together and the contract construed so that all of its
        parts harmonize, if that is at all possible, and, giving effect to one clause to
        the exclusion of another on the same subject where the two are
        reconcilable, is error.” Continental Casualty Co. v. Davidson, 250 Ark. 35,
        41, 463 S.W.2d 652, 655 (1971).

 First Nat’l Bank of Crossett v. Griffin, 832 S.W.2d 816, 819 (Ark. 1992). Where, as here,

 a contract’s terms are unambiguous, the meaning of the contract is an issue of law.

 Surratt v. Surratt, 148 S.W.3d 761, 768 (Ark. Ct. App. 2004). “The law presumes that the

 parties understood the import of their contract and that they had the intention which the

 terms of the contract manifest.” Connelly v. Beauchamp, 13 S.W.2d 28, 30 (Ark. 1929).

                                              12
Case 2:20-cv-02038-TLB Document 147           Filed 05/24/21 Page 13 of 17 PageID #: 1584




        Shirley maintains that Dude had the legal right—or, in other words, the choice—to

 hold his property in whatever way he liked during his lifetime, and she contends that his

 choice should be honored even after his death. Dude chose to title most of his property

 jointly with Shirley, so when he died, all of that property passed to Shirley outside of

 probate. Then he chose to leave the residue of his estate in two trusts, one that (as it

 turns out) will not be funded after death and the other to be funded with assets that only

 Shirley is free to spend at her sole direction. During the motion hearing, the Court asked

 Shirley’s counsel at what point Dude’s contractual obligations to his daughters would

 overcome his freedom of choice.       The Court first asked whether Dude could have

 complied with the PSA by leaving zero assets in his probate estate, and counsel readily

 answered in the negative. He said, “There must be something in the estate under the

 Property Settlement Agreement, so a null set would be a violation.” Then the Court asked

 counsel what “minimum amount” would have been sufficient for Dude to leave in his

 probate estate and still satisfy his obligations under the PSA. Counsel responded that he

 was “not sure” but felt the amount Dude actually left was good enough. In other words,

 Shirley’s position on this issue appears to be that any amount Dude chose to set aside

 for his daughters in a will would have satisfied the PSA. 11
                                                          10F




        The colloquy the Court had with Shirley’s counsel during the hearing highlights

 why Shirley’s reading of the PSA is wrong. Plainly, Dude and Marillyn agreed to the will

 provision of the PSA for a reason: to create certainty in an uncertain future. They agreed



 11 Counsel for Shirley doubled down on this argument in the final minutes of the hearing,
 explaining: “[I]f the decedent has a dollar, and leaves zero in an estate, that’s the case
 that I would say there’s been a breach.” By that logic, if Dude had funded his probate
 estate with a dollar—despite owning more than $100 million on the day he died—he would
 have satisfied the PSA by leaving the Plaintiffs a collective inheritance of fifty cents.
                                             13
Case 2:20-cv-02038-TLB Document 147             Filed 05/24/21 Page 14 of 17 PageID #: 1585




 to leave at least half their estates—not some lesser discretionary amount chosen by each

 party—to their daughters and not to other heirs. If Dude were permitted to avoid the basic

 certainty of contracting that the non-modifiable PSA provided, the will provision would be

 utterly meaningless.

        The Court finds that the better interpretation of “estate” in the PSA, especially given

 the context of its use and purpose within the divorce proceedings, is all the property that

 Dude and Marillyn owned and controlled prior to their deaths—not merely any amount

 they chose to leave in their respective probate estates. Cf. Nile v. Nile, 734 N.E.2d 1153,

 1161 (Mass. 2000) (“To say that a person has fulfilled his agreement to give to another

 all of his property at his death . . . , and then to turn right around and annul and effectually

 destroy such testamentary provision by conveying away all of his property to another,

 leaving nothing whatever upon which the will could operate, would be but keeping the

 word of promise to the ear and breaking it to the hope.”) (internal quotation and citation

 omitted).

        Though there is little Arkansas case law involving contracts to make wills, the two

 cases cited below support the Court’s decision to impress a constructive trust over the

 property Dude enjoyed and controlled just prior to his death, including property that he

 intended to pass outside of probate directly to a joint owner. The first such illustrative

 case is Gregory v. Estate of Gregory, 866 S.W.2d 379 (Ark. 1993). H.T. and Gladys

 Gregory, husband and wife, entered into a contract to make reciprocal wills. The contract

 provided that the couple would not revoke their wills without the consent of all

 beneficiaries. They then executed wills that that left their estates in trust for the benefit

 of their six children. When Gladys predeceased H.T., her property passed into the trust.



                                               14
Case 2:20-cv-02038-TLB Document 147           Filed 05/24/21 Page 15 of 17 PageID #: 1586




 A few years later, H.T. married Genevive. With his children’s explicit consent, H.T.

 executed a codicil to his will that gave Genevive a life estate in the marital home but

 specified that it would pass to H.T.’s children upon her death. When H.T. died, Genevive

 tried to take her dower and homestead interests and statutory allowances against the

 will—and against the rights of H.T.’s children. The Arkansas Supreme Court recognized

 that there were “two competing public policies in this case—the right of a couple to

 contract to make mutual wills that are irrevocable and that dispose of both estates to third-

 party beneficiaries, and the right of a surviving spouse to take an elective share.” Id. at

 382. The court held that all of H.T.’s property, including personal and residuary property,

 “was subject to and encumbered by the superior contractual rights of the six children.” Id.

 at 383. Relevant to the case at bar was the Gregory court’s observation that H.T. “was

 without power to change the Agreement” he had made with Gladys and that “the children

 had an interest in their parents’ property” by virtue of that agreement. Id. at 384.

        The second case relied on by the Court is Janes v. Rogers, 271 S.W.2d 930 (Ark.

 1954). There, the Arkansas Supreme Court held that the decedent, Ella Rogers, breached

 a contract with her husband, J.D., to execute reciprocal wills in favor of their four sons

 equally. Two of the sons were Ella’s by a prior marriage, and the other two sons were

 J.D.’s by a prior marriage. J.D. died before Ella, and the property the two of them held

 jointly passed directly to Ella by operation of law, as the property was held in tenancies

 by the entirety. However, a few years after J.D.’s death, Ella executed a new will that

 named her sons the sole beneficiaries of all her property. After J.D.’s sons sued to

 enforce the contract, Ella’s sons made the argument that “since the property held by the




                                              15
Case 2:20-cv-02038-TLB Document 147            Filed 05/24/21 Page 16 of 17 PageID #: 1587




 entirety went to Ella . . . upon her husband’s death, he had no interest which could be

 devised by his will.” Id. at 933. The court disagreed, explaining:

        It is true that [Ella] took title to such real estate by operation of law and not
        by the will but this does not mean that the contract to make the will could
        not operate upon the real estate so acquired by her . . . . [A] contract
        between husband and wife like that involved here is applicable to property
        held by the spouses in an estate by the entirety, even though it would not
        pass under the will of either spouse but would devolve on the surviving
        spouse by operation of law.

 Id. Ella’s sons were directed by the court “to transfer to [J.D.’s sons] their share of the

 property in accordance with the contract.” Id. at 934.

        It is black letter law that “[e]very contract imposes upon each party a duty of good

 faith and fair dealing in its performance and enforcement.” W. Memphis Adolescent

 Residential, LLC v. Compton, 374 S.W.3d 922, 925 (Ark. Ct. App. 2010) (citing

 Restatement (Second) of Contracts § 205).          When a person who has entered into a

 contract to make a will transfers property during his lifetime in a way that leaves little for

 probate, this “will have the effect of destroying or injuring the right of the other party to

 receive the fruits of the contract.” Nile, 734 N.E.2d at 1160 (quotation marks and citation

 omitted) (interpreting the covenant of good faith and fair dealing in the context of a

 contract to make a will). The Court finds that the Plaintiffs are entitled to summary

 judgment on their breach of contract claim on the issue of liability. This outcome will allow

 them to receive the fruits of the contract their parents made.

                                   C. Constructive Trust

        The final issue for the Court to address is how to achieve specific performance of

 the PSA’s will provision. “A constructive trust is imposed where a person holding title to

 property is subject to an equitable duty to convey it to another on the ground that [she]



                                               16
Case 2:20-cv-02038-TLB Document 147           Filed 05/24/21 Page 17 of 17 PageID #: 1588




 would be unjustly enriched if [she] were permitted to retain it.” Cox v. Miller, 210 S.W.3d

 842, 848 (Ark. 2005). “The duty to convey the property may arise because it was acquired

 through . . . wrongful disposition of another’s property.” Id. at 849. A constructive trust

 has the effect of converting the person with the duty to convey “‘into a trustee for the

 parties who in equity are entitled to the beneficial enjoyment.’” Davidson v. Sanders, 357

 S.W.2d 510, 517 (Ark. 1962) (quoting Black’s Law Dictionary, 4th Edition). Therefore, the

 Court will impress a constructive trust on half the property Dude owned and controlled up

 to the moment of his death, (as well as any post-death interest, earnings, or proceeds),

 with the value of such to be determined at trial.

                                     IV. CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Motion for Summary

 Judgment (Doc. 89) filed by Separate Defendant Shirley Crain is DENIED, and the Motion

 for Partial Summary Judgment filed by Plaintiffs Cathee Crain, Lisa Crain, Marillyn Crain

 Brody, and Kristan Snell (Doc. 101) is GRANTED. The Plaintiffs are entitled to specific

 performance of the PSA, and the Court will impress a constructive trust on half the

 property that H.C. “Dude” Crain owned and controlled up to the moment of his death.

        IT IS SO ORDERED this 24th day of May, 2021.



                                                     _____________________________
                                                     TIMOTHY L. BROOKS
                                                     UNITED STATES DISTRICT JUDGE




                                             17
